                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

JAVON GARDNER                                                                            PLAINTIFF

V.                                  3:17CV00298 JLH-JTK

EDDIE WEEMS                                                                             DEFENDANT

                                              ORDER

       Defendant Eddie Weems has informed the Court that correspondence and discovery

requests set to Plaintiff Javon Gardner at the Greene County Detention Facility were returned as

undeliverable. (Doc. No. 14).

       On March 21, 2018, Plaintiff notified the Court of a change of address. (Doc. No. 8). At

that time, he provided the address of the Greene County Detention Center as his address of record.

(Id.). Plaintiff has not notified the Court of any change in address after that time.

       Upon filing this case, Plaintiff was informed that he must comply with the Federal Rules

of Civil Procedure and the Local Rules for the Eastern District of Arkansas, including Local Rule

5.5(c)(2). (Doc. No. 3). He was warned that “[i]t is the duty of any party not represented by

counsel to promptly notify the Clerk and the other parties to the proceedings of any change in his

or her address . . . .” (Id.). Plaintiff has apparently changed addresses but has not provided the

Court with his new information. Accordingly, Plaintiff is directed to provide the Court with his

new address within thirty (30) days of the date of this Order. If Plaintiff fails to do so, the Court

will recommend that this case be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 14th day of November, 2018. 



                                                      ___________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE
